DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 20, drawn to apparatus, classified in A61B17/3209.
II. Claims 14-19, drawn to method, classified in A61M/370015.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to create skin incisions.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
An extensive search of multiple classifications would have to be conducted and applicable art for the two inventions would not necessarily be applicable to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Adam Smith on 05/31/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/613,914 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1-13 and 20 are not entitled to the benefit of the prior application because the original disclosure of the stated application does not divulged “a medication delivery tube associated with the particular one of the struts and the incising element". 
The disclosure of the prior-filed application, Application No. PCT/US 15/33995 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1-13 and 20 are not entitled to the benefit of the prior application because the original disclosure of the stated application does not divulge a medication delivery tube associated with the particular one of the struts and the incising element, an internal passageway extending through the incising member, a jet, a pump, and more. 
The disclosure of the prior-filed application, Application No. PCT/US 15/35934 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 7-8, 13, 14, and 18, are not entitled to the benefit of the prior application because the original disclosure of the stated application does not divulged a jet, a pump, and more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said drug delivery tube".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “said medication delivery tube”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 2013/0066346) in view of Flugelman et al. (US 2004/0098014).
Regarding claim 1, an invention relating to intravascular treatment device, Pigott discloses (Figs. 1 & 11-13; Par. 0023) an intravascular catheter device (10) comprising: an expandable portion (232) comprising a plurality of struts (234A-B) operable between a closed position (Fig. 11), wherein the expandable portion has a first diameter, and an opened position (Fig. 12), wherein the expandable portion has a second diameter that is larger than the first diameter (Abstract); an incising element (236) provided on and extending from the outward facing surface of a particular one of the struts (234A; Figs. 11-13; Par. 0055). However, Pigott fails to disclose a medication delivery tube associated with the particular one of the struts and the incising element.
In the same field of endeavor, which is intravascular treatment devices, Flugelman teaches (Fig. 2) a device (10) comprising: a medication delivery tube [i.e. fluid communication through substrate strip, and flexible drug supply line] associated with a particular one of a plurality of struts [i.e. one of the substrate strips (A, see annotated figure below)] and the incising element (22; Par. 0028).

    PNG
    media_image1.png
    383
    750
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott to have a medication delivery tube associated with the particular one of the struts and the incising element. Doing so would provide a combination of cutting elements to enhance dilation of an artery together with controlled drug delivery directed towards the regions of cutting (Abstract), as taught by Flugelman.
Regarding claim 2, Pigott, as modified by Flugelman, discloses the intravascular catheter device of claim 1. Pigott further discloses wherein: the incising element extends parallel with a longitudinal axis of the expandable portion when the expandable portion is in the closed position (Par. 0032 & 0039).
Regarding claim 3, Pigott, as modified by Flugelman, discloses the intravascular catheter device of claim 2. Pigott further discloses wherein: the incising element comprises a sharpened edge [i.e. bladed most radial tip of the incising element that creates incision in a atherosclerotic material] extending along an upper edge of the incising element (Abstract & Par. 0056).
Regarding claim 4, Pigott, as modified by Flugelman, discloses the intravascular catheter device of claim 1 wherein: the medication delivery tube terminates adjacent to the incising element [i.e. location (B, see annotated figure below) where incising element connects to strut, as taught by Flugelman] .

    PNG
    media_image2.png
    383
    750
    media_image2.png
    Greyscale

Regarding claim 5, Pigott, as modified by Flugelman, discloses the intravascular catheter device of claim 4 wherein: the medication delivery tube terminates at a base of the incising element [i.e. location (B, see annotated figure above) where incising element connects to strut, as taught by Flugelman].
Regarding claim 6, Pigott, as modified by Flugelman, discloses the intravascular catheter device of claim 1 further comprising: an internal passageway (20; Fig. 2) extending from the medication delivery tube to an outer surface of the incising element [see paragraph 0028 of Flugelman].
Regarding claim 11, Pigott, as modified by Flugelman, discloses the intravascular catheter device of claim 1. Pigott discloses (Figs. 1 & 11-13) further comprising: a handle assembly (20); and a flexible catheter tube (230) extending from said handle assembly (Par. 0028 & 0052), wherein said expandable portion is secured to a distal portion of said catheter tube (Par. 0053).
Regarding claim 12, Pigott, as modified by Flugelman, discloses the intravascular catheter device of claim 11. Pigott discloses further comprising: a tip member (238) positioned at a distal portion of said expandable portion; and an inner sleeve (240) extending through said expandable portion and connected to said tip member, wherein said inner sleeve is configured for sliding movement such that retraction of said inner sleeve is configured to cause retraction of said tip member, wherein each of said struts are connected to the tip member at a first end thereof and the catheter tube at a second end thereof such that said struts are configured to bow outwardly when said tip member is retracted by way of said inner sleeve (Figs. 11-12; Par. 0036, 0053, 0057).
Regarding claim 13, Pigott, as modified by Flugelman, discloses the intravascular catheter device of claim 1. Pigott further discloses wherein: the incising element extends along a proximal portion of the particular one of the struts (Fig. 12).
Regarding claim 20, an invention relating to intravascular treatment device, Pigott discloses (Figs. 1 & 11-13) an intravascular catheter device (10) comprising: a handle assembly (20); a flexible catheter tube (230) extending from said handle assembly (Par. 0028 & 0052); an expandable portion (232) secured to a distal portion of said catheter tube (Par. 0053) and comprising a plurality of struts (234A-B) operable between a closed position (Fig. 11) where the expandable portion has a first diameter, and an opened position (Fig. 12) where the expandable portion has a second diameter that is larger than the first diameter (Abstract); a tip member (238) positioned at a distal end of said expandable portion, wherein each of said struts are connected to the tip member at a first end thereof and the catheter tube at a second end thereof (Figs. 11-12); an inner sleeve (240) extending through said expandable portion and connected to said tip member, wherein said inner sleeve is configured for sliding movement such that retraction of said inner sleeve is configured to cause retraction of said tip member and outward bowing of said struts (Figs. 11-12; Par. 0036, 0053, 0057); an incising element (236) provided on, and extending from, the outward facing surface of a particular one of the struts (234A), wherein the incising element extends parallel with a longitudinal axis of the expandable portion when the expandable portion is in the closed position (Figs. 11-13; Par. 0055). However, Pigott fails to disclose a medication delivery tube associated with the particular one of the struts and configured to facilitate delivery of a pharmaceutical agent to the incising element.
In the same field of endeavor, which is intravascular treatment devices, Flugelman teaches (Fig. 2) a device (10) comprising: a medication delivery tube [i.e. fluid communication through substrate strip, and flexible drug supply line] associated with a particular one of the struts [i.e. one of the substrate strips (A, see annotated figure below)] and configured to facilitate delivery of a pharmaceutical agent [i.e. drug] to the incising element (22; Par. 0028).

    PNG
    media_image1.png
    383
    750
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott to have a medication delivery tube associated with the particular one of the struts and configured to facilitate delivery of a pharmaceutical agent to the incising element. Doing so would provide a combination of cutting elements to enhance dilation of an artery together with controlled drug delivery directed towards the regions of cutting (Abstract), as taught by Flugelman.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pigott (US 2013/0066346) in view of Flugelman et al. (US 2004/0098014) as applied to claim 1 above, and further in view of Gonon (US 2003/0069547).
Regarding claim 7, Pigott, as modified by Flugelman, discloses the intravascular catheter device of claim 1. Flugelman teaches an internal passageway (20; Fig. 2) extending from the medication delivery tube to an outer surface of the incising element [see paragraph 0028 of Flugelman].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Flugelman, to have an internal passageway extending from the medication delivery tube to an outer surface of the incising element. Doing so would provide a combination of cutting elements to enhance dilation of an artery together with controlled drug delivery directed towards the regions of cutting (Abstract), as taught by Flugelman.
However, Flugelman fails to teach further comprising: a jet positioned at the particular one of the struts and configured to aerosolize a substance passing through said jet; and an internal passageway extending from the medication delivery tube to the jet.
In the analogous art of injection needles, Gonon teaches (Figs. 1 & 6) a jet (19) positioned at the distal end of an internal passageway (18) and configured to aerosolize a substance passing through said jet (Par. 0054 & 0067); and the internal passageway extending from a medication delivery tube (2) to the jet (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Flugelman, to have a jet positioned at the particular one of the struts and configured to aerosolize a substance passing through said jet; and an internal passageway extending from the medication delivery tube to the jet. Doing so would make it possible to produce the first part of an injection conduit mechanically using a perforating or injecting tool, while diffusing the active product in a layer located close to the surface (Par. 0023), as taught by Gonon.
Regarding claim 8, Pigott, as modified by Flugelman, discloses the intravascular catheter device of claim 1. However, the combination fails to disclose further comprising: a reservoir configured to accommodate a pharmaceutical agent, wherein said medication delivery tube is in fluid communication with said reservoir; and a pump in fluid communication with the medication delivery tube and configured to deliver a pharmaceutical agent through said medication delivery tube when said pump is operated.
In the analogous art of injection needles, Gonon teaches (Figs. 1 & 6) a reservoir (33& 40) configured to accommodate a pharmaceutical agent, wherein a medication delivery tube (2) is in fluid communication with said reservoir (Par. 0097-0109); and a pump (32) in fluid communication with the medication delivery tube and configured to deliver a pharmaceutical agent through said medication delivery tube when said pump is operated (Par. 0097-0109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pigott, in view of Flugelman, to have a reservoir configured to accommodate a pharmaceutical agent, wherein said medication delivery tube is in fluid communication with said reservoir; and a pump in fluid communication with the medication delivery tube and configured to deliver a pharmaceutical agent through said medication delivery tube when said pump is operated. Doing so would make it possible to produce the first part of an injection conduit mechanically using a perforating or injecting tool, while diffusing the active product in a layer located close to the surface (Par. 0023), as taught by Gonon.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,610,255. This is because both the present application and the patent claim the same invention as disclosed in Figs. 14-26 of an intravascular catheter device with the same main structural limitations, such as an expandable portion, incising element, and a medication delivery tube, jet, internal passageway, reservoir, pump, handle assembly, flexible catheter, tip, and inner sleeve as substantially claimed.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight and would possibly render the device inoperable. Furthermore, a teaching reference with this missing structure could not be found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771